internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-107117-97 date date re legend trust taxpayer spouse property a b c d e g h this is in response to your authorized representative’s letter requesting rulings concerning the application of sec_2702 of the internal_revenue_code to the trust this letter responds to that request the facts and representations submitted are summarized as follows taxpayer owns property which consists of a residence situated on h acres the residence is approximately a square feet in size the residence includes a separate apartment of approximately b square feet that is rented to unrelated individuals the monthly rent is c the home is located on a single parcel of real_property consisting of h acres taxpayer uses the house as taxpayer’s vacation residence for an average of approximately d days per year for approximately e days per year taxpayer permits family members and friends to stay in the house without rent or other remuneration taxpayer proposes to transfer the parcel of real_property containing the home to the trust the terms of which are intended to satisfy the requirements of sec_25_2702-5 of the gift_tax regulations taxpayer will serve as trustee of the trust the trust pursuant to article xi will be irrevocable article iii of the proposed trust provides that the income term of the trust is the period that will commence on the date of the trust instrument and end on i the date that is g years after the date of the trust instrument or ii the taxpayer’s death if sooner at the end of the income term the property in trust will pass to a family_trust for the lifetime benefit of spouse under the terms of the family_trust taxpayer’s spouse will be entitled to the use and occupancy of the residence for her remaining lifetime upon the spouse’s death the remaining trust property will pass in trust for the benefit of taxpayer’s descendants article iii provides that during the income term the trustee is to hold for taxpayer's exclusive use and enjoyment without taxpayer paying rent a single residence for use as a personal_residence by the taxpayer subject_to the trustee's power of sale the entire net_income of the trust if any is to be paid to taxpayer in convenient installments at least annually during the income term the trustee is to make no distribution of income or principal to anyone other than taxpayer and in no event may trustee commute taxpayer's interest in the trust article iv provides that for purposes of the trust the term personal_residence is either i the taxpayer’s principle residence within the meaning of sec_1034 or ii one other residence of the taxpayer within the meaning of sec_280a including in either case appurtenant_structures used by the taxpayer for residential purposes taking into account the residence’s size and location an undivided fractional interest in property which otherwise qualifies as a personal_residence is included in this definition any improvement to the personal_residence must continue to meet the definition of personal_residence the term personal_residence does not include any personal_property eg household furnishings article iv provides that except as specifically provided pursuant to sec_25_2702-5 ii the trust may not hold any assets other than the personal_residence of the taxpayer the trust provides in article iv that the trustee may receive cash additions to the trust at any time and the trustee may retain cash in a separate_account but in neither event in excess of the amounts when added to the cash already held in the trust are required for payment of trust expenses including mortgage payments already incurred or reasonably expected to be paid_by the trust during the six-month period following the addition of the cash to the trust for improvements to the property to be paid within six months from the date the addition of cash is made to the trust and for the purchase by the trust within three months of the addition of cash to the trust of a personal_residence to replace another personal_residence held by the trust but only if the trustee has previously entered into a contract to purchase the replacement residence the trust also requires that at least quarter- annually the trustee is to determine the amount of any cash held by the trustee in excess of the amounts permitted to be held under this paragraph and is to distribute immediately that excess to the taxpayer in addition within thirty days following the end of the income term the trustee is to distribute to the taxpayer all cash then held by the trustee for the purposes permitted that is not required for the payment of trust expenses then due and payable under article iv the trust may also hold proceeds from the sale of a personal_residence held in a separate_account by the trust and proceeds of insurance payable to the trust as a result of damage or destruction of the personal_residence one or more policies of insurance on the residence article iv paragraph c provides that if any proceeds of the sale of the residence or proceeds of insurance received as a result of damage to or destruction of the residence are not reinvested in a new personal_residence acquired by the trust or expended for replacement or repair to the personal_residence held by the trust by the termination_date as defined below then the trust will cease to be a qualified_personal_residence_trust with respect to the proceeds not reinvested or expended article iv paragraph c defines the termination_date as the first to occur of i the date that is two years after the date of sale damage or destruction as the case may be ii the date on which a new personal_residence is acquired by the trust or replacement or repair is complete or iii the end of the income term article iv paragraph d provides that except in the case of sale of damage to or destruction of the personal_residence as described in article iv paragraph c the trust shall cease to be a qualified_personal_residence_trust if the residence held by the trust ceases to be used or held for use as the taxpayer’s personal_residence as described in sec_25_2702-5 of the gift_tax regulations article iv paragraph e provides that the trustee shall not sell or otherwise transfer the personal_residence in any manner that conflicts with sec_25_2702-5 of the gift_tax regulations article iv paragraph f provides that within days after the trust or any portion thereof consisting of uninvested or unexpended sale or insurance proceeds ceases to be a qualified_personal_residence_trust the conversion date whether such cessation occurs at the end of the income term or at any earlier time the trustee is to allocate all trust income and principal as to which the cessation has occurred to a separate qualified annuity_trust to be administered as provided in article v under article v paragraph a commencing as of the cessation date and until the end of the income term the trustee is to pay the taxpayer the required annuity amount in each taxable_year of the qualified annuity_trust the cessation date is the date of sale of the residence or the date on which the residence otherwise ceases to be used or held for use as the taxpayer’s personal_residence under article v paragraph b the required annuity amount is to be a fixed amount equal to the smallest amount determined under sec_25_2702-5 for the trust or the portion of the trust which ceased to be a qualified_personal_residence_trust to be validly converted to a qualified_annuity_interest during the term of the qualified annuity_trust the required annuity is to be distributed in equal installments at least as often as annually if the number of days in the annuity term in any taxable_year of the trust is less than days days if the taxable_year includes february the required annuity amount payable in such short taxable_year or years is to be prorated on a daily basis under article v paragraph c the obligation to pay the required annuity amount commences with the cessation date but the trustee may defer distribution of the required annuity amount from the cessation date until the conversion date provided that any deferred payment must bear interest from the cessation date at the rate in effect on the cessation date under sec_7520 notwithstanding the foregoing the trustee may reduce the aggregate deferred_annuity payments by the amount of income actually distributed to the taxpayer by the trustee during the deferral_period in addition no additional contributions may be made to the qualified annuity_trust after the initial contribution you have requested the following rulings the real_property that the taxpayer proposes to transfer to the trust will meet the requirements of a personal_residence under sec_25_2702-5 the trust meets the requirements of a qualified_personal_residence_trust qprt under sec_25_2702-5 the property placed in the trust will not be includible in the taxpayer’s gross_estate if the taxpayer survives the income term of the trust sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides an exception to sec_2702 for the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in the trust sec_25_2702-5 provides that a transfer in trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 will be treated as satisfying the requirements of sec_2702 sec_25_2702-5 provides that in order to qualify as a qprt the provisions of the governing instrument must satisfy all the requirements of a qprt throughout the term of the trust sec_25_2702-5 provides that a personal_residence of a term holder is either the personal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that in general the governing instrument of a qprt must require that any income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general the governing instrument of a qprt must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use as a personal_residence of the term holder under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder's interest sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qprt if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that the governing instrument must provide that within days after the date on which the trust ceases to be a qprt with respect to certain assets the assets must be either distributed outright to the term holder or converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest if the assets are to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides generally that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust under sec_671 et seq based on the information submitted and the representations made we conclude that property as described above constitutes a personal_residence of the taxpayer under the facts presented the rental of the apartment is incidental to the use of the property as a residence within the meaning of sec_25_2702-5 we conclude that the property also meets the other requirements of a personal_residence under sec_25_2702-5 the trust instrument contains the provisions required to be incorporated into a qprt under sec_25_2702-5 accordingly trust meets the requirements of a qprt under sec_25 c at the end of the income term of trust if spouse is living and still married to taxpayer the trust property will pass to family_trust for the lifetime benefit of spouse upon spouse’s death the property will continue to be held in trust for the benefit of taxpayer’s descendants if taxpayer survives the income term taxpayer will not be considered to have retained any interest in the transferred property that would subject the property to inclusion in taxpayer's gross_estate under sec_2035 sec_2036 sec_2037 and sec_2038 assuming there is no agreement expressed or implied regarding taxpayer’s continued use of the property after expiration of the income term under revrul_70_155 1970_1_cb_189 co-occupancy by the donor with the donee where the donor and donee are husband and wife does not of itself support an inference of an agreement or understanding as to retained possession or enjoyment by the donor therefore in the absence of an agreement the property placed in trust by taxpayer will not be includible in the taxpayer’s gross_estate if the taxpayer survives the income term of the trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
